Citation Nr: 1125821	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  03-12 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for hepatitis C for the period prior to June 10, 2009, and in excess of 20 percent thereafter.  

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU), to include an extraschedular rating.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to May 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In June 2010, the Board denied the Veteran's claim for increased ratings for her hepatitis C, prior to June 10, 2009, and thereafter.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (CAVC).  In a January 2011 Order, the Court granted the VA General Counsel's and Appellant's Joint Motion For Remand.  The Board's decision was vacated and the Veteran's claim was remanded to the Board.  The Order called for the claim to be remanded so that an attempt could be made to obtain Social Security Administration (SSA) records and because the Veteran had reasonably raised a claim of entitlement to a TDIU which the Board did not address.  

The following procedural history was included in the Board's June 2010 decision for clarity.  As that decision has now been vacated, the information is once again included for reference.  

In June 2002, the Veteran requested service connection for several disabilities including bronchitis, chronic fatigue, depression, skin rash, and nervous syndrome of the lower and upper extremities.  In an August 2002 rating action, the RO granted service connection for hepatitis C and included the symptoms of chronic fatigue, depression, skin rash, and nervous syndrome of the lower and upper extremities.  A 10 percent rating was granted, effective from April 23, 2001.  

In a December 2002 rating action the RO denied service connection for bronchitis.  In December 2002 the RO received a VA Form 9.  Attached to this form, was a copy of her June 2002 claims. She also inquired as to why the claims for service connection for bronchitis, chronic fatigue, depression, skin rash, and nervous syndrome of the lower and upper extremities had not been addressed in an appeal.  The RO contacted the Veteran in January 2003 to clarify her claims.  She indicated that she would send in a notice of disagreement (NOD).

In January 2003, she sent copies of the August and December 2002 rating actions, (as well as her NODs to the evaluation assigned to her hepatitis C and the denial of service connection for a gall bladder disorder).  On the copies of the rating actions, the Veteran highlighted the references to chronic bronchitis, chronic fatigue, depression, skin rash, and nervous syndrome of the lower and upper extremities.  It appears to the Board that the Veteran desired to file separate claims for service connection for chronic fatigue, depression, skin rash, and nervous syndrome of the lower and upper extremities.  This was referred to the RO for appropriate action in the April 2007 Board decision.  

The Board also found that the Veteran had filed an NOD to the December 2002 denial of service connection for bronchitis.  The issues of service connection for bronchitis and a gall bladder disorder on the merits, as well as the assignment of a higher evaluation for hepatitis C, were REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC in the Board's April 2007 decision.  

Subsequently, after development requested in the REMAND was accomplished, the RO, in a November 2009, rating decision, granted service connection for a gall bladder condition, and a noncompensable rating was assigned from April 2, 2002.  The Veteran was notified of this decision and did not appeal.  Accordingly, this issue is not in appellate status and will not be addressed in this decision.

Also, in the November 2009 rating decision, the RO increased the 10 percent rating in effect for hepatitis C to 20 percent, effective from the date of VA examination on June 10, 2009.  Because the increase in the evaluation of the Veteran's hepatitis C disability does not represent the maximum rating available for the condition, the Veteran's claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

As requested in the Board's 2007 REMAND, a statement of the case (SOC) was issued to the Veteran pertaining to the issue of entitlement to service connection for bronchitis, but the file before the Board does not contain a substantive appeal.  As such, the Board does not have jurisdiction of the issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  Therefore, the Board will confine the discussion herein to the enumerated issues on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.


REMAND

The JMR has directed the Board to acquire SSA records, citing, in part, Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  Current review of the claims file reflects that these records were recently requested from SSA, by the RO, in July 2010 and January 2011.  Additional records, or copies of records already in the file, were subsequently added to the record in March 2011.  As this development has been accomplished, additional development in this regard is unnecessary.  

However, the JMR also noted that the Veteran and private physicians had provided statements in support of her claim for an increased rating which also raised a claim of entitlement to a TDIU.  Evidence in the file that the Veteran had received SSA benefits since 2002, also raised this issue.  

It is noted that in May 2009, the Court held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities which is part of a pending claim for increased compensation benefits.  Rice v. Shinseki, 22 Vet. App. 447, 454-54 (2009).  See also Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009) (the issue of entitlement to TDIU is not a free-standing claim which must be pled with specificity).  

Thus, the Board deems the recently raised TDIU as part and parcel of the increased rating claim on appeal.  However, for administrative purposes, the TDIU aspect of the claim has been listed as a separate issue.  The Board must remand this matter as it would be fundamentally unfair to the Veteran to decide a claim which has not been developed and adjudicated by the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, additional evidentiary development is needed in this regard.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding the claim of entitlement to a TDIU.  

2.  With any necessary authorization from the Veteran, the RO/AMC should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.  If pertinent records are received, the AMC should ensure that VCAA examination and medical opinion requirements under 38 C.F.R. § 3.159(c)(4) are met as to this issue.  

3.  After the above development is completed, schedule the Veteran for an examination(s) to ascertain the impact of her service-connected disabilities on her ability to be employed.  The examiner(s) must evaluate and discuss the effect of all of the Veteran's service-connected disabilities on the Veteran's employability.  Note:  The Veteran is currently service-connected for status post abdominal hysterectomy with bilateral salpingo-oophorectomy (50%); spondylolysis at L-5 (40%); hepatitis C, to include chronic fatigue, depression, nervous syndrome of the lower and upper extremities, and a skin condition (20%); and a gallbladder condition (0%).  A combined rating of 80 percent is in effect.  The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities, without consideration of her non-service-connected disabilities, render her unable to secure or follow a substantially gainful occupation.  The claims folder should be reviewed by the examiner and the examination report should note that review.

4.  Then, readjudicate the claims of entitlement to an initial rating in excess of 10 percent for hepatitis C for the period prior to June 10, 2009, and in excess of 20 percent thereafter, as well as entitlement to a TDIU.  If either decision remains adverse to the Veteran, issue a supplemental statement of the case (SSOC) and allow the appropriate time for response.  Thereafter, return the case to the Board.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


__________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


